1

2                              UNITED STATES DISTRICT COURT

3                                     DISTRICT OF NEVADA
4
                                                ***
5     UNITED STATES OF AMERICA,                       Case No. 2:07-CR-00136-RCJ-DJA

6                                           Plaintiff, REASSIGNMENT ORDER
7            v.
8
      DARIAN BENEVENTO,
9
                                        Defendant.
10

11
      UNITED STATES OF AMERICA,                       Case No. 2:21-CR-00155-JAD-BNW
12
                                            Plaintiff, REASSIGNMENT ORDER
13

14           v.

15    DARIAN BENEVENTO,

16                                      Defendant.
17

18
            The presiding District Judges in these actions have determined that these actions
19
     are related and that there is good cause to reassign them to one District Judge.
20
     Reassignment of the two cases to one judge will promote judicial efficiency and will not
21
     result in prejudice to the parties. The practice in this district has been to assign related
22
     cases to the assigned judge and magistrate in the first filed case.
23
            Good cause appearing, IT IS HEREBY ORDERED that Case No. 2:07-CR-00136-
24
     RCJ-DJA is reassigned to District Judge Jennifer A. Dorsey and Magistrate Judge Daniel
25
     J. Albregts and all future pleadings must bear case number 2:07-CR-00136-JAD-DJA.
26
     ///
27
     ///
28
                                                  1
1           IT IS FURTHER ORDERED that the Clerk of the Court shall change the file and

2    docket(s) to reflect this reassignment.

3           IT IS SO ORDERED.

4           DATED this 15th day of July, 2021.

5

6                                                    ROBERT C. JONES
                                                     UNITED STATES DISTRICT JUDGE
7

8

9           DATED this 16th day of July, 2021.

10                                                   JENNIFER A. DORSEY
                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
